Name: Council DecisionÃ (CFSP) 2015/76 of 19 January 2015 launching the European Union CSDP mission in Mali (EUCAP Sahel Mali) and amending DecisionÃ 2014/219/CFSP
 Type: Decision
 Subject Matter: European construction;  EU finance;  Africa
 Date Published: 2015-01-20

 20.1.2015 EN Official Journal of the European Union L 13/5 COUNCIL DECISION (CFSP) 2015/76 of 19 January 2015 launching the European Union CSDP mission in Mali (EUCAP Sahel Mali) and amending Decision 2014/219/CFSP THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to Council Decision 2014/219/CFSP of 15 April 2014 on the European Union CSDP mission in Mali (EUCAP Sahel Mali) (1), and in particular Article 4 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 15 April 2014, the Council adopted Decision 2014/219/CFSP. (2) On 14 October 2014, the Council approved the Concept of Operations for EUCAP Sahel Mali. (3) Following the recommendation of the Civilian Operation Commander and the achievement of Initial Operational Capability by EUCAP Sahel Mali, the Mission should be launched on 15 January 2015 and it should remain valid for a period of 24 months. (4) Decision 2014/219/CFSP foresaw the financial reference amount of EUR 5 500 000 for the first nine months following its entry into force. A new reference amount for the period of twelve months starting on 15 January 2015 should be provided. To this effect, Decision 2014/219/CFSP should be amended. (5) EUCAP Sahel Mali will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty on European Union, HAS ADOPTED THIS DECISION: Article 1 The European Union CSDP mission in Mali (EUCAP Sahel Mali) shall be launched on 15 January 2015. Article 2 The Civilian Operation Commander of EUCAP Sahel Mali is hereby authorised with immediate effect to start execution of the mission. Article 3 Article 14(1) of Decision 2014/219/CFSP is replaced by the following: 1. The financial reference amount intended to cover the expenditure related to EUCAP Sahel Mali from 15 April 2014 to 14 January 2015 shall be EUR 5 500 000. The financial reference amount intended to cover the expenditure related to EUCAP Sahel Mali from 15 January 2015 to 14 January 2016 shall be EUR 11 400 000. The financial reference amount for the subsequent periods shall be decided by the Council. Article 4 This Decision shall enter into force on the date of its adoption. It shall apply from 15 January 2015. Done at Brussels, 19 January 2015. For the Council The President F. MOGHERINI (1) OJ L 113, 16.4.2014, p. 21.